ICJ_127_LandIslandMaritimeFrontier-Revision_SLV_HND_2002-11-27_ORD_01_NA_01_FR.txt. 621

DÉCLARATION DE M. LE JUGE ODA
[Traduction]

1. Je souhaite expliquer brièvement mon vote en faveur de l’ordon-
nance de la Cour portant constitution de la chambre appelée à connaître
de la demande en revision d'El Salvador.

2. Le paragraphe 1 de l’article 100 du Règlement de la Cour dispose ce
qui suit:

«Si l'arrêt à interpréter ou a reviser a été rendu par la Cour, celle-
ci connaît de la demande en interprétation ou en revision. Si l'arrêt a
été rendu par une chambre, celle-ci connaît de la demande en inter-
prétation ou en revision.»

Le sens de la seconde occurrence du mot «celle-ci» n’est pas tout à fait
clair. Il ne peut certainement vouloir dire que la chambre chargée de
connaître d’une demande en revision d’un arrêt doit être composée exac-
tement de la même manière que celle qui a rendu l’arrêt. Aux termes du
paragraphe 5 de l'article 61 du Statut, une demande en revision peut être
formée jusqu’à dix ans après la date du prononcé de l'arrêt. De toute évi-
dence, après une si longue période, il est bien souvent impossible de
reconstituer une chambre selon sa composition initiale. Aïnsi, dans la
pratique, si l'on exigeait que la chambre appelée à connaître d'une
demande en revision ait la même composition que la chambre d’origine,
la présentation de semblables demandes pourrait devenir impossible.
Telle ne pouvait être l'intention de la Cour lorsqu'elle a adopté le para-
graphe | de l’article 100 de son Règlement.

Il n’en reste cependant pas moins que, de manière générale, ce sont les
juges avant rendu un arrêt qui sont naturellement les mieux placés pour
connaître d’une demande en revision de celui-ci. Par voie de conséquence,
la composition de la chambre appelée à connaître d’une telle demande
devrait être aussi proche que les circonstances le permettent de celle de la
chambre ayant rendu l’arrêt en question. Voilà, à mon sens, une inter-
prétation raisonnable du mot «celle-ci» employé dans l’article 100.

3. Dans l'affaire qui nous occupe. El Salvador reconnaît, au para-
graphe 167 de sa requête, qu'il revient à la Cour de constituer la chambre qui
sera appelée à en connaître, conformément au paragraphe 2 de l’article 26
du Statut et aux articles 17 et 18 du Règlement de la Cour. Toutefois, au
paragraphe 166 de sa requête, El Salvador cite également l’article 100 du
Règlement de la Cour, et ajoute: «La présente demande relève de cette
catégorie, puisque l'arrêt du 11 septembre 1992 a été rendu par une
chambre.» El Salvador prie la Cour «de constituer une chambre appelée
à connaître de la demande en revision de l’arrêt» et lui demande expres-

7
DEMANDE EN REVISION (DÉCL. ODA) 622

sément de «ten[ir] compte des termes arrêtés d’un commun accord par El
Salvador et ie Honduras dans le compromis du 24 mai 1986» (requête en
revision de l'arrêt du 11 septembre 1992, par. 170, al. a)). Ces termes sont
les suivants:

«En application du traité général de paix signé le 30 octobre 1980,
les Parties soumettent les questions mentionnées à l’article 2 du pré-
sent compromis à une chambre de la Cour internationale de Justice,
composée de trois membres, avec /e consentement des Parties, les-
quelles l’exprimeront conjointement au président de la Cour, cet
accord étant essentiel pour la formation de la chambre, qui sera cons-
tituée conformément aux procédures établies dans le Statut de la
Cour et dans le présent compromis.» (Compromis du 24 mai 1986,
art. 1, par. 1; les italiques sont de moi.)

Etant aujourd’hui le seul membre de la Cour à avoir siégé à la
Chambre qui a rendu l'arrêt du 11 septembre 1992 en l'affaire du Diffé-
rend frontalier terrestre, insulaire et maritime (El Salvador! Honduras ;
Nicaragua (intervenant), je devrais en principe, au vu de tout ce qui
précède, faire partie de la Chambre que vient de constituer la Cour pour
statuer sur la requête en revision de cet arrêt dont elle a été saisie par
El Salvador.

4. Je note que selon les dispositions du paragraphe 4 de l’article 17 du
Règlement de la Cour:

«Les membres d’une chambre constituée en application du pré-
sent article qui ont été remplacés conformément à l’article 13 du Sta-
tut à la suite de l'expiration de leur période de fonctions continuent
à siéger dans toutes les phases de l’affaire, à quelque stade qu’elle en
soit lors de ce remplacement.»

Or, l'examen de la demande en revision d’El Salvador pourrait s’étendre
sur une période assez longue, bien au-delà de l'expiration de mon troi-
sième mandat complet à la Cour.

Si j'apprécie profondément la confiance que continuent de placer en
moi El Salvador (dans sa requête en revision) et le Honduras, il ne serait
ni raisonnable ni souhaitable, compte tenu de mon état de santé, que je
demeure en fonctions pour une période indéfinie au-delà du 5 février 2003,
date à laquelle doit prendre fin mon mandat actuel. Après vingt-sept
années complètes de service au sein de la Cour, le temps sera venu pour
moi de quitter honorablement mon poste à cette date.

5. Enfin, qu’il me soit permis de réitérer une observation que j’ai sou-
vent faite par le passé, et tout récemment encore dans ma déclaration
jointe à l'ordonnance rendue par la Cour en l’affaire du Différend fron-
talier (Bénin/Niger) le même jour que la présente ordonnance. Une
chambre ad hoc formée en vertu de l'article 26 du Statut est essentielle-
ment un tribunal d'arbitrage. Pour qu’une telle chambre soit constituée,
un accord doit intervenir entre les parties, avant que la Cour ne se pro-

8
DEMANDE EN REVISION (DÉCL. ODA) 623

nonce à cet égard, non seulement sur le nombre des juges qui compose-
ront la chambre, mais également sur leurs noms. En outre, les parties
doivent conjointement exprimer cet accord lorsque le président, agissant
en application de l’article 17 du Règlement de la Cour, s’informe de leurs
vues au sujet de la composition de la chambre.

(Signé) Shigeru ODA.
